IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

JOSHUA DUKES,                         NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D15-4032

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed July 11, 2017.

An appeal from the Circuit Court for Duval County.
Jack M. Schemer, Judge.

Andy Thomas, Public Defender, and Victor D. Holder, Assistant Public Defender,
Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, and Kathryn Lane, Assistant Attorney General,
Tallahassee, for Appellee.


        ON MOTION FOR REHEARING AND WRITTEN OPINION

PER CURIUM.

      On consideration of the motion for rehearing and written opinion, this Court

grants, in part, the motion. We grant the motion solely with respect to Appellant’s

request for remand regarding resentencing. The record indicates the trial court may

have felt constrained to impose the mandatory minimum sentences consecutively.
Pursuant to Williams v. State, 186 So. 3d 989, 993 (Fla. 2016), where “multiple

firearm offenses are committed contemporaneously, during which multiple victims

are shot at, then consecutive sentencing is permissible but not mandatory.”

(Emphasis added.) Accordingly, on remand the trial court is permitted to impose

the same sentence but is not required to do so.

AFFIRMED in part, REVERSED in part, and REMANDED.

B.L. THOMAS, C.J., WETHERELL, and M.K. THOMAS, JJ., CONCUR.




                                         2